
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.04

[FORM OF CITIGROUP EQUITY AWARD AGREEMENT (EFFECTIVE NOVEMBER 1, 2006)]


Citigroup Inc.
Equity Award Agreement


1. Award Agreement.    Citigroup Inc. ("Citigroup") hereby grants to {NAME} (the
"Participant"), the award(s) summarized below, pursuant to the terms of the
[EQUITY AWARD PROGRAM NAME] (the "Program"). The terms, conditions and
restrictions of your award are contained in this Equity Award Agreement,
including the attached Appendix (together, the "Agreement"), and are summarized,
along with additional information, in the [EQUITY AWARD PROGRAM NAME] prospectus
dated [MONTH] [DAY], [YEAR], and any applicable prospectus supplements
(together, a "Prospectus"). Your award is also governed by the Citigroup 1999
Stock Incentive Plan, as amended and restated effective April 19, 2005, and as
it may be further amended from time to time (the "Plan") [IF APPLICABLE:, and
the Letter Agreement (as defined in the Appendix)]. For the award to be
effective, you must [accept][sign] below[and return this page of the Agreement],
acknowledging that you have received and read the Prospectus and this Agreement,
including the Appendix.

2.[EQUITY AWARD PROGRAM NAME] Award Summary*


{Restricted/Deferred} Stock Award Summary Award Date:   {AWARD DATE} Number of
Shares:   {# SHARES} Vesting Dates (            % each vesting date):(1)   {VEST
DATE 1}(2)     {VEST DATE 2}     {VEST DATE 3}     {VEST DATE 4} Stock Option
Grant Summary     Grant Date:   {GRANT DATE} Grant Price:   {$ Grant Price per
share}(3) Number of Shares:   {# OPTION SHARES} Vesting Dates (    % each
vesting date):(4)   {VEST DATE 1}(5)     {VEST DATE 2}     {VEST DATE 3}    
{VEST DATE 4} Option Expiration Date:   {EXPIRATION DATE}(6)

3. Acceptance and Agreement by Participant.    I hereby accept the award
described above, and agree to be bound by the terms, conditions, and
restrictions of such award as set forth in this Agreement, including the
Appendix, and in the Prospectus (acknowledging hereby that I have read and that
I understand such documents), the Plan and Citigroup's policies, as in effect
from time to time, relating to the administration of the Program and the Plan. I
understand that vesting is conditioned upon continuous employment with the
Company, and that an Award may be cancelled if there is a break in or
termination of my employment with the Company.

 
   
   
CITIGROUP INC.   PARTICIPANT'S [SIGNATURE][ACCEPTANCE]:
By:
 
 
 
     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    [Name]   Name:     [Title]   GEID:

*The terms, conditions and restrictions applicable to your award, including what
happens in the event of a termination or suspension of your employment, are
contained in this Agreement, which includes the Appendix hereto, and are also
summarized in the Prospectus.

--------------------------------------------------------------------------------

(1)Generally, no more rapidly than 25% each vesting date. (2)At least one year
after award date. (3)No less than prior day NYSE closing price. (4)Generally, no
more rapidly than 25% each vesting date. (5)Generally, at least one year after
award date. (6)Generally, no later than sixth anniversary of grant date.

--------------------------------------------------------------------------------




CITIGROUP INC.
EQUITY AWARD AGREEMENT
APPENDIX


This Appendix constitutes part of the Equity Award Agreement (the "Agreement")
and is applicable to the [EQUITY AWARD PROGRAM NAME] award(s) summarized on the
first page of this Agreement. This Appendix is part of the Agreement and sets
forth the terms and conditions and other information applicable to the
restricted or deferred stock award, and/or non-qualified stock option grant (an
"Option"), made to Participant under the Program, as described in the Award
Summary on page 1. Restricted or deferred stock awards and Option grants are
hereinafter referred to as "Awards". All Awards are denominated in shares of
Citigroup common stock, par value $.01 per share (referred to herein as "shares"
or "Citigroup stock"). The "Company", for purposes of this Agreement, shall mean
Citigroup and its subsidiaries that participate in the Program, except where
provided otherwise herein.

1. Terms and Conditions.    The terms, conditions, and restrictions of the Award
are set forth below [IF APPLICABLE:, subject to the letter agreement between the
Company and Participant dated [MONTH] [DAY], [YEAR] (the "Letter Agreement")].
Certain of these provisions [IF APPLICABLE:, except as they are deemed modified
by the terms of the Letter Agreement], along with other important information,
are summarized in the [EQUITY PROGRAM NAME] prospectus dated [MONTH] [DAY],
[YEAR], and any applicable prospectus supplement (together, the "Prospectus").
The terms, conditions, and restrictions of the Award include, but are not
limited to, provisions relating to amendment, vesting, and cancellation of
Awards, restrictions on the transfer of Awards, and sale restrictions on shares
acquired upon the exercise of an Option.

By accepting an Award, Participant acknowledges that he or she has read and
understands the Prospectus and the terms and conditions set forth in this
Appendix. Participant understands that this Award and all other incentive awards
are entirely discretionary and that no right to receive the Award, or any
incentive award, exists absent a prior written agreement to the contrary.

Participant understands that the value that may be realized from an Award, if
any, is contingent and depends on the future market price of Citigroup stock,
among other factors, and that because equity awards are intended to promote
employee retention and stock ownership and to align employees' interests with
those of stockholders, equity awards are subject to vesting conditions and will
be canceled if vesting conditions are not satisfied.

Any monetary value assigned to an Award in any communication regarding the Award
is contingent, hypothetical, and for illustrative purposes only and does not
express or imply any promise or intent by the Company to deliver, directly or
indirectly, any certain or determinable cash value to Participant. Receipt of an
Award covered by this Agreement, or any other incentive award, is neither an
indication nor a guarantee that an incentive award of any type or amount will be
made in the future, and absent a written agreement to the contrary, the Company
is free to change its practices and policies regarding incentive awards at any
time in its sole discretion.

Any actual, anticipated, or estimated financial benefit to Participant from an
Award is not and shall not be deemed to be an integral part of Participant's
regular compensation from employment, and any actual, anticipated, or estimated
value of an Award (and/or cancellation of an Award) will not be used in any
measure or calculation of any statutory, common law, or other termination or
severance payment to Participant, unless otherwise agreed in writing by the
Company.

2. Vesting.    Shares underlying an Award of restricted or deferred stock will
be distributed to Participant as soon as practicable following the vesting
date(s) set forth in the Stock Award Summary, subject to receipt of the
information necessary to make required tax payments and confirmation by
Citigroup that all conditions to vesting and distribution of the shares have
been satisfied. If conditions to vesting are satisfied, an Option will vest and
Option shares shall become exercisable in the installment amounts (subject to
rounding, in Citigroup's discretion) and on the vesting dates set forth in the
Stock Option Grant Summary.

Vesting is conditioned on Participant's continuous employment with the Company
up to and including the scheduled vesting date, unless otherwise provided below.

2

--------------------------------------------------------------------------------



3. Exercise of Option.    Vested Option shares may be exercised in whole or in
part by Participant upon notice to the Company, together with provision for
payment of the grant price (set forth in the Stock Option Grant Summary) and
applicable withholding taxes. Such notice shall be given in the manner
prescribed by Citigroup and shall specify the date and method of exercise and
the number of Option shares that are being exercised. The currently available
option exercise methods, which are subject to change at any time, are described
in the Prospectus. All stock option exercises will be processed in accordance
with the Citigroup Equity Compensation administrative procedures and deadlines
then in effect. The laws of the country in which Participant is working at the
time of grant, vesting, and/or exercise of the Option (including any rules or
regulations governing securities, foreign exchange, tax or labor matters), and
Citigroup accounting or other policies, whether dictated by such country's
political or regulatory climate or otherwise, may restrict or prohibit any one
or more of the stock option exercise methods described in the Prospectus; such
restrictions may apply differently if Participant is a resident or expatriate
employee, and are subject to change at any time. If the last day on which an
Option may be exercised pursuant to any provision of this Agreement is not a
trading day on the New York Stock Exchange, then the immediately preceding New
York Stock Exchange trading day shall be the last day on which an Option may be
exercised. An Option may not be exercised after the Option Expiration Date set
forth in the Stock Option Grant Summary (the "Option expiration date"). The
Company is not obligated to notify a Participant that an Option is nearing
expiration.

4. Sale Restriction on Option Shares.    Except in the case of Participant's
termination of employment pursuant to paragraphs [(b and (e)] [(b), (e), (j),
(k) or (l)] of Section 5, Participant acknowledges that shares acquired upon an
Option exercise during the term of Participant's employment may not be sold or
otherwise transferred until two years from the date of exercise.

5. Termination and Interruption of Employment.    Participation in the Program,
including but not limited to Participant's right to vest in an Award or exercise
an Option, is conditioned upon Participant's continuous employment with the
Company, except as otherwise provided below.

For all purposes related to an Award, Participant's employment shall be deemed
terminated as of the last day of active service with the Company, regardless of
any entitlement to notice, payment in lieu of notice, severance pay, termination
pay, pension payment, or the equivalent that may be provided by any other plan,
contract, or law. Remaining employed pursuant to a Company employment
termination notice policy or notice period, not to exceed 75 days, shall be
considered active service with the Company. If an employee is placed on salary
continuation, active service with the Company shall continue until the last
business day immediately preceding the first day of the salary continuation
period.

If Participant's continuous employment with the Company terminates or is
interrupted for any reason stated below, Participant's rights with respect to
the Award, including any "Core CAP Basic Shares" and "Core CAP Premium Shares"
(each as defined below), "Supplemental CAP Shares" and shares subject to an
Option ("Option shares"), each as may be set forth in the Stock Award Summary
and/or Stock Option Grant Summary of this Agreement, will be affected as
described below. With respect to any provision herein that provides for the
distribution of shares upon the termination of Participant's employment, such
distribution may be delayed for a period of six months, if Citigroup determines
that Participant is among the Company's top 50 most highly compensated
employees. Interest will not accrue during the period of delay and there will
not be any compensation for loss in market value or otherwise. [INCLUDE
PARAGRAPHS (a)—(q) AS APPLICABLE]:

        (a) Voluntary Resignation.    If Participant voluntarily terminates his
or her employment with the Company, vesting will cease, as will the right to
exercise any vested Option shares, on the date Participant's employment is so
terminated; all unvested shares and unexercised Option shares subject to the
Award will be canceled and Participant shall have no further rights of any kind
with respect to the Award.

3

--------------------------------------------------------------------------------



        (b)   Disability.

        (i)    A restricted stock award will continue to vest during the first
12 months of Participant's approved disability leave pursuant to a Company
disability policy. If Participant remains on an approved disability leave for
more than 12 months, any unvested portion of the Award will vest and shares of
Citigroup stock will be delivered to Participant as soon as practicable
thereafter.

        (ii)   A deferred stock award will continue to vest on schedule during
the first six months of Participant's approved disability leave pursuant to a
Company disability policy. If Participant is still on such disability leave at
the end of such six-month period, or if before the end of such six-month period
Participant provides proof satisfactory to the Company that Participant has been
determined by the United States Social Security Administration to be totally
disabled, any unvested portion of the deferred stock award will vest and shares
of Citigroup stock will be delivered to Participant as soon as practicable
thereafter.

        (iii)  An Option will continue to vest on schedule and may be exercised
during the first 12 months of an approved disability leave (but not later than
the Option expiration date). If Participant remains on an approved disability
leave for more than 12 months, any unvested Option shares will vest immediately,
and the Option may be exercised for up to two years thereafter (but not later
than the Option expiration date); the two year sale restriction imposed on
Option shares will cease to apply and will not be imposed on any shares that may
be acquired from a future exercise of the Option.

        (c)   Approved Personal Leave of Absence (Non-Statutory Leave).

        (i)    A restricted or deferred stock award will continue to vest on
schedule during the first six months of Participant's personal leave of absence,
provided that Participant's leave of absence was approved by management of
Participant's business unit in accordance with the leave of absence policies
applicable to Participant (an "approved personal leave of absence"). Any
unvested restricted or deferred stock will be canceled as soon as the approved
personal leave of absence has exceeded six months..

        (ii)   An Option will continue to vest on schedule during the first
12 months of an approved personal leave of absence. Vested Option shares may be
exercised during the first 12 months of an approved personal leave of absence
(but not later than the Option expiration date). All unexercised Option shares
will be canceled as soon as the approved personal leave of absence has exceeded
six months.

        (iii)  If Participant terminates employment for any reason during the
first six months of an approved personal leave of absence[, or if on or prior to
such time Participant satisfies the conditions of paragraphs (j), (k) or (l)],
then such applicable paragraph of this Section 5 will apply. [For purposes of
paragraphs (j), (k) and (l), Participant's employment will be deemed to have
terminated as of the date that an approved personal leave of absence exceeds six
months.]

        (d)   Statutory Leave of Absence.    The Award will continue to vest and
Participant may continue to exercise vested Option shares during an approved
leave of absence under the Family Medical Leave Act of 1993, military leave, or
other statutory leave of absence (but not later than the Option expiration
date), provided that such leave is approved by management of Participant's
business unit, is provided by applicable law and taken in accordance with such
law and applicable Company policy (a "statutory leave of absence"). If a
statutory leave of absence is followed without interruption by an approved
personal leave of absence, any unvested restricted or deferred stock and
unexercised Option shares will be canceled as of the date that the combined
leaves, if continuous, have exceeded six months. If Participant terminates
employment for any reason during an approved statutory leave of absence[, or if
on or prior to such time Participant satisfies the conditions of paragraphs (j),
(k), or (l)], then such applicable paragraph of this Section 5 will apply. [For
purposes of paragraphs (j), (k) and (l), if a statutory leave of absence is
followed without interruption by an approved personal leave of absence,
Participant's employment will be deemed to have terminated as of the date that
the combined leaves exceed six months.]

4

--------------------------------------------------------------------------------



        (e)   Death.    If Participant's employment terminates by reason of
Participant's death, (i) any unvested restricted or deferred stock will vest and
shares of Citigroup common stock will be delivered to Participant's estate as
soon as practicable thereafter; (ii) any unvested Option shares will vest and
may be exercised by Participant's estate for up to two years from the date of
Participant's death (but not later than the Option expiration date); and
(iii) the two-year sale restriction imposed on Option shares will cease to apply
and will not be imposed on any shares that may be acquired by Participant's
estate in a future exercise of the Option.

        (f)    Involuntary Termination for Gross Misconduct.    Notwithstanding
any provisions of this Agreement to the contrary, if the Company terminates
Participant's employment because of Participant's "gross misconduct" (as defined
below), vesting of the Award, and the right to exercise vested Option shares,
will cease on the date Participant's employment is so terminated; all unvested
restricted or deferred stock and all unexercised Option shares will be canceled
as of the termination date of Participant's employment and Participant shall
have no further rights of any kind with respect to the Award. For purposes of
this Agreement, "gross misconduct" means any conduct that (i) is in competition
with the Company's business operations, (ii) that breaches any obligation that
Participant owes to the Company or Participant's duty of loyalty to the Company,
(iii) is materially injurious to the Company, monetarily or otherwise, or
(iv) is otherwise determined by the Personnel and Compensation Committee of the
Citigroup Board of Directors (the "Committee), in its sole discretion, to
constitute gross misconduct. For purposes of this paragraph, "Company" shall
mean Citigroup and any of its subsidiaries.

        (g)   Transfer to Non-Participating Subsidiary.

        (i)    If Participant transfers to a subsidiary that is a member of the
"controlled group" of Citigroup (as defined below), or to a subsidiary that is
not a member of such "controlled group," but is consolidated with Citigroup for
financial reporting purposes (including, in each case, a transfer covered under
the Citigroup Expatriate Program), the Award will continue to vest on schedule
and vested Option shares may continue to be exercised (but not later than the
Option expiration date).

        (ii)   If Participant transfers to a subsidiary that is not a member of
the "controlled group" of Citigroup (as defined below), and that is not
consolidated with Citigroup for financial reporting purposes, [(A)] unvested
[shares] ["Core CAP Basic Shares" (as defined below) and "Supplemental CAP
Shares"] will vest and shares of Citigroup stock will be distributed to
Participant as soon as practicable thereafter [; (B) a prorated portion of any
unvested "Core CAP Premium Shares" (as defined below) will vest and shares of
Citigroup stock will be distributed to Participant as soon as practicable
thereafter (such prorated portion shall be calculated (1) by assuming that the
portion of the restricted or deferred stock award scheduled to vest on each
different vesting date is a separate award, and (2) for each separate award, by
multiplying the number of unvested "Core CAP Premium Shares" (as defined below)
that are subject to such separate award by a fraction, the numerator of which is
equal to the number of days the Participant was employed by the Company during
the vesting period applicable to such separate award and the denominator of
which is equal to the number of days in the entire vesting period applicable to
such separate award);] and [(C)] vesting of an Option will cease and vested
Option shares may continue to be exercised for up to 90 days after the
termination date of Participant's employment (but not later than the Option
expiration date).

        For purposes of sub-paragraphs (i) and (ii) above, "controlled group"
means any company or other entity that is related to Citigroup as a member of a
controlled group of corporations in accordance with Section 414(b) of the United
States Internal Revenue Code of 1986 (the "Code") or as a trade or business
under common control in accordance with Section 414(c) of the Code.

        (h)   Involuntary Termination Other than for Gross Misconduct.    Except
as provided in paragraph (n) below, if Participant's employment is terminated by
the Company for any reason other than gross misconduct [and Participant has not
met the conditions specified in paragraph (j), (k) or (l) of this Section 5],
[(i)] unvested [shares] ["Core CAP Basic Shares" (as defined below) and
"Supplemental CAP Shares"] will vest and shares of Citigroup stock will be
distributed to Participant as soon as practicable thereafter [; (ii) a prorated
portion of any unvested "Core CAP Premium Shares" (as defined below) will

5

--------------------------------------------------------------------------------



vest and shares of Citigroup stock will be distributed to Participant as soon as
practicable thereafter (such prorated portion shall be calculated (A) by
assuming that the portion of the restricted or deferred stock award scheduled to
vest on each different vesting date is a separate award, and (B) for each
separate award, by multiplying the number of unvested Core CAP Premium Shares
that are subject to such separate award by a fraction, the numerator of which is
equal to the number of days the Participant was employed by the Company during
the vesting period applicable to such separate award and the denominator of
which is equal to the number of days in the entire vesting period applicable to
such separate award);] and [(iii)] vesting of an Option will cease and any
vested Option shares may continue to be exercised for up to 90 days after the
termination date of Participant's employment (but not later than the Option
expiration date).

        (i)    Voluntary Resignation to Pursue Alternative Career.    If
[Participant has not met the conditions of paragraph (j), (k) or (l), and], with
the approval of the Senior Human Resources Officer for Participant's business,
in his or her sole discretion, Participant voluntarily resigns from his or her
employment with the Company to pursue a continuing full-time career in either
government service, for a bona fide charitable institution, or as a teacher at a
bona fide educational institution, (i) unvested "Core CAP Basic Shares" (as
defined below) and "Supplemental CAP Shares" will vest and be distributed to
Participant as soon as practicable following receipt of documentation
satisfactory to Citigroup of Participant's new employment; and (ii) unvested
"Core CAP Premium Shares" (as defined below) will be canceled and Participant
shall have no further rights of any kind with respect to such portion of the
Award; and (iii) vesting of an Option will cease and all unexercised Option
shares will be canceled as of the termination date of Participant's employment
and Participant shall have no further rights of any kind with respect to the
Option.

        (j)    Satisfying the "Rule of 75."    If Participant has completed a
number of full years of service with the Company that, when added to his or her
age, equals at least 75, (i) unvested [shares] ["Core CAP Basic Shares" and
"Core CAP Premium Shares" (each as defined below) and "Supplemental CAP Shares"]
will continue to vest on schedule, provided that Participant is not, at any time
up to and including any vesting date, employed by a "significant competitor" of
the Company (as defined in paragraph (q) below); and (ii) an Option will
continue to vest on schedule and may be exercised (but not later than the Option
expiration date) while Participant is employed by the Company; unvested Option
shares will vest on the date Participant's employment with the Company is
terminated for any reason other than gross misconduct and may be exercised for
up to two years after the termination date of Participant's employment (but not
later than the Option expiration date), provided that Participant is not, at any
time up to and including any exercise date, employed by a "significant
competitor" of the Company (as defined in paragraph (q) below).

        (k)   Satisfying the "Rule of 60."    If Participant [does not satisfy
the conditions of paragraph (j) above, but] (i) is at least age 50 and has
completed at least five full years of service with the Company and Participant's
age plus the number of full years of service with the Company equals at least
60, or (ii) Participant is under age 50, but has completed at least 20 full
years of service with the Company and Participant's age plus the number of full
years of service with the Company equals at least 60, then (1) unvested [shares]
["Core CAP Basic Shares" (as defined below) and "Supplemental CAP Shares"] will
continue to vest on schedule, provided that Participant is not, at any time up
to and including any vesting date, employed by a "significant competitor" of the
Company (as defined in paragraph (q) below); [(2) unvested "Core CAP Premium
Shares" (as defined below) will continue to vest on schedule, provided that
Participant is not, at any time up to and including any vesting date, employed
by a "significant competitor" of the Company (as defined in paragraph (q)
below), and provided that if Participant is no longer employed by the Company,
any unvested "Core CAP Premium Shares" will be canceled on the termination date
of Participant's employment and Participant shall have no further rights of any
kind with respect to such portion of the Award;] and (3) an Option will continue
to vest on schedule and may be exercised (but not later than the Option
expiration date) while Participant is employed by the Company; provided that
Participant is not, at any time up to and including any vesting or exercise
date, employed by a "significant competitor" of the Company (as defined in
paragraph (q) below), and provided that if Participant is no longer employed by
the Company, vesting of the Option will cease on the date Participant's
employment is terminated and any vested Option shares may be exercised for up to
two

6

--------------------------------------------------------------------------------



years after the termination date of Participant's employment (but not later than
the Option expiration date), provided that Participant is not, at any time up to
and including any exercise date, employed by a "significant competitor" of the
Company (as defined in paragraph (q) below).

        (l)    Reaching Age 55 by Certain Legacy Citibank Employees.    If
Participant is at least age 55 and is a legacy Citibank employee who
participates in (i) the grandfathered Citibank formula of the U.S. Citigroup
Pension Plan or (ii) the grandfathered Citibank formula of the Head Office
Guarantee (HOG) Plan, then [(1)] any unvested [shares] ["Core CAP Basic Shares"
(as defined below)] will continue to vest on schedule, provided that Participant
is not, at any time up to and including any vesting date, employed by a
"significant competitor" of the Company (as defined in paragraph (q) below);;
[(2) any unvested [shares] ["Supplemental CAP Shares" (as defined below)] will
be treated in accordance with paragraph (j) or (k), if applicable, or will be
canceled if Participant is no longer employed by the Company; and [(3)] an
Option will continue to vest on schedule and may be exercised (but not later
than the Option expiration date) while Participant is employed by the Company,
provided that Participant is not, at any time up to and including any vesting or
exercise date, employed by a "significant competitor" of the Company (as defined
in paragraph (q) below). If Participant has received an Award under the Core
Capital Accumulation Program and otherwise satisfies the conditions of this
paragraph (l), any unvested Option shares will vest on the date Participant's
employment with the Company is terminated for any reason other than gross
misconduct and may be exercised for up to two years after the termination date
of Participant's employment (but not later than the Option expiration date),
provided that Participant is not, at any time up to and including any exercise
date, employed by a "significant competitor" of the Company (as defined in
paragraph (q) below). If Participant has received an Award under the
Supplemental Capital Accumulation Program only, even if Participant has
otherwise satisfied the conditions of this paragraph (l), any unvested Option
shares will be treated in accordance with paragraph (j) or (k), if applicable,
or will be canceled if Participant is no longer employed by the Company.

        (m)  Termination of Employment other than for Gross Misconduct or
Transfer to Non-Participating Subsidiary, when Also Eligible under Paragraphs
(j), (k) or (l).    If Participant is terminated other than for gross misconduct
or is transferred to a subsidiary described in paragraph (g)(ii) above and on
the date Participant's employment is so terminated or transferred, Participant
has satisfied the conditions of paragraphs (j), (k) or (l) above, then the
provisions of such paragraph will apply; provided, however, that continued
vesting of the Award and the right to exercise vested Option shares will not be
subject to the condition that Participant not be employed by a "significant
competitor" of the Company (as defined in paragraph (q) below), and provided
further that if Participant has satisfied the conditions of paragraph (k) but
not (j) above, Participant shall also continue to vest in a pro rata portion of
any "Core CAP Premium Shares" (as defined below), which portion shall be
computed in accordance with paragraph (h) above.

        (n)   Employing Company is Acquired by Another Entity (Change of
Control).    If Participant is employed by a company or other legal entity that
is acquired by another entity in a transaction that is described in
Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder (a "change
in control"), the provisions of paragraph (h) of this Section 5 shall apply;
provided, however, that if Participant has satisfied the conditions specified in
paragraphs (j), (k) or (l), any Option shares that vested prior to the effective
date of the change in control may be exercised for two years from the effective
date of the change in control (but not later then the Option expiration date).
The Committee may, in its sole discretion, accelerate the vesting of additional
shares and/or Option shares, and any vesting that occurs as a result of such
change in control will occur on the effective date of the change in control and
any distribution of vested shares shall occur as soon as practicable thereafter.
If any additional Option shares are vested, the Committee shall specify the time
permitted to exercise such additional Option shares, which may not exceed
90 days, even if Participant has met the conditions of paragraph (j), (k) or
(l) above.

        (o)   Additional Conditions Applicable to Post-Employment
Participation.    Except as otherwise provided herein, in any instance in which,
if, in the determination of the Committee, Participant engages in conduct that
is in competition with the Company's business operations, breaches his or her
duty of loyalty or any obligation Participant owes to the Company, or is
materially injurious to the

7

--------------------------------------------------------------------------------



Company, monetarily or otherwise, while holding any shares of Citigroup common
stock subject to a sale restriction, such shares may be canceled, in the sole
discretion of the Committee. If any such shares are canceled pursuant to this
paragraph (o), Participant will receive a cash payment (without interest) equal
to the grant price of the Option under which the shares were issued (as
adjusted, if applicable) multiplied by the number of shares canceled.
Additionally, the Committee may cancel any unvested restricted or deferred stock
if it determines that Participant has, since the termination of Participant's
employment with the Company, engaged in conduct that breaches any obligation or
duty of loyalty to the Company or that is materially injurious to the Company,
monetarily or otherwise. For purposes of this paragraph, "Company" shall mean
Citigroup and any of its subsidiaries.

        (p)   Definition of "Core CAP Basic Shares" and "Core CAP Premium
Shares."    "Core CAP Basic Shares" shall mean 75% (subject to rounding, in
Citigroup's discretion) of the number of shares of Citigroup stock in an award
of restricted or deferred stock indicated in the Core CAP Restricted (or
Deferred) Stock Award Summary on page 1 of this Agreement; provided, however, in
the case of a Participant who participates in (i) the grandfathered Citibank
formula of the U.S. Citigroup Pension Plan or (ii) the grandfathered Citibank
formula of the Head Office Guarantee (HOG) Plan, "Core CAP Basic Shares" shall
mean 100% of the number of shares of Citigroup stock in an award of restricted
or deferred stock indicated in the Core CAP Restricted (or Deferred) Stock Award
Summary on page 1 of this Agreement. "Core CAP Premium Shares" shall mean 25%
(subject to rounding, in the Company's discretion) of the number of shares of
Citigroup stock in an award of restricted or deferred stock indicated in the
Core CAP Restricted (or Deferred) Stock Award Summary on page 1 of this
Agreement, and shall not apply to a Participant who participates in (i) the
grandfathered Citibank formula of the U.S. Citigroup Pension Plan or (ii) the
grandfathered Citibank formula of the Head Office Guarantee (HOG) Plan.

        (q)   Definition of "Significant Competitor."    For purposes of this
Agreement, a "significant competitor" of the Company shall mean any company or
other entity designated by the Committee as such and included on a list of
"significant competitors" that will be made available to Participant and which
may be updated from time to time. If Participant has terminated employment with
the Company, a "significant competitor" shall mean a company or other entity
included on the list in effect at the time Participant's employment with the
Company was terminated. For purposes of this paragraph, "Company" shall mean
Citigroup and any of its subsidiaries.

6. Non-Transferability.    Neither the Award, nor any component of the Award,
may be sold, pledged, hypothecated, assigned, margined or otherwise transferred,
other than by will or the laws of descent and distribution, and no Award or
interest or right therein shall be subject to the debts, contracts or
engagements of Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law, by judgment, lien, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy or
divorce), and any attempted disposition thereof shall be null and void, of no
effect, and not binding on the Company in any way. Participant agrees that any
purported transfer shall be null and void, and shall constitute a breach of this
Agreement causing damage to the Company for which the remedy shall be a
cancellation of the Award. During Participant's lifetime, all rights with
respect to the Award shall be exercisable only by Participant, and any and all
payments in respect of the Award shall be to Participant only. The Company shall
be under no obligation to entertain, investigate, respect, preserve, protect or
enforce any actual or purported rights or interests asserted by any creditor of
Participant or any other third party in the Award, and Participant agrees to
take all reasonable measures to protect the Company against any such claims
being asserted in respect of Participant's Award and to reimburse the Company
for any and all reasonable expenses it incurs defending against or complying
with any such third-party claims if Participant could have reasonably acted to
prevent such claims from being asserted against the Company.

7. Stockholder Rights.    Participant shall have no rights as a stockholder of
Citigroup over any shares covered by an Award, except to the limited extent
provided in the Prospectus for an Award of restricted stock, unless and until
shares are distributed to Participant in connection with the vesting of a
restricted or deferred stock award or an Option exercise. During the vesting
period, Participant may receive dividend

8

--------------------------------------------------------------------------------



or dividend equivalent payments in respect of shares subject to a restricted or
deferred stock award, to the extent provided in the Prospectus.

8. Right of Set Off.    Participant agrees that the Company may retain for
itself funds or securities otherwise payable to Participant pursuant to this
Award or any award under any equity award program administered by Citigroup to
offset any amounts paid by the Company to a third party pursuant to any award,
judgment, or settlement of a complaint, arbitration, or lawsuit of which
Participant was the subject; to satisfy any obligation or debt that Participant
owes the Company or its affiliates; or in the event any equity award is canceled
pursuant to its terms.

9. Consent to Electronic Delivery.    In lieu of receiving documents in paper
format, Participant hereby agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that Citigroup may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other forms or communications) in connection with the
Award(s) covered by this Agreement and any other prior or future incentive award
or program made or offered by Citigroup or its predecessors or successors.
Electronic delivery of a document to Participant may be via a Company e-mail
system or by reference to a location on a Company intranet site to which
Participant has access.

10. Plan Administration.    The Award described in this Agreement has been
granted subject to the terms of the Plan, and the shares deliverable to
Participant in connection with an Award, whether upon the exercise of an Option
or vesting of a restricted or deferred stock award, will be from the shares
available for grant pursuant to the terms of the Plan. The Board of Directors of
Citigroup may terminate or suspend the Plan, and may amend the Plan, subject to
the approval of stockholders, if required, at any time. No termination,
suspension or amendment of the Plan shall adversely affect the right of any
Participant with respect to any Award theretofore granted, as determined by the
Committee, without such Participant's written consent.

11. Adjustments.    In the event of any change in Citigroup's capital structure
on account of (i) any extraordinary dividend, stock dividend, stock split,
reverse stock split or any similar equity restructuring; or (ii) any combination
or exchange of equity securities, merger, consolidation, recapitalization,
reorganization, divestiture or other distribution (other than ordinary cash
dividends) of assets to stockholders, or any other similar event affecting
Citigroup's capital structure, to the extent necessary to prevent the
enlargement or diminution of the rights of Participants, the Committee shall
make such appropriate equitable adjustments as may be permitted by the terms of
the Plan and applicable law, to the number or kind of shares subject to an Award
and/or the grant price applicable to an Award. All such adjustments shall
conform to the requirements of Section 409A of the Code, to the extent
applicable, and with respect to Awards intended to qualify as "performance-based
compensation" under Section 162(m) of the Code, such adjustments or
substitutions shall be made only to the extent that the Committee determines
that such adjustments or substitutions may be made without causing the Company
to be denied a tax deduction on account of Section 162(m) of the Code. Citigroup
shall give each Participant notice of an adjustment hereunder and, upon notice,
such adjustment shall be conclusive and binding for all purposes.
Notwithstanding the foregoing, the Committee may, in its discretion, decline to
adjust any Award made to a Participant, if it determines that such adjustment
would violate applicable law or result in adverse tax consequences to the
Participant or the Company, and neither the Committee nor Citigroup shall be
bound to compensate any Participant for any such adjustment not made, nor shall
they be liable to Participant for any additional personal tax or other
consequences of any adjustments that are made to an Award.

12. Taxes and Tax Residency Status.    By accepting the Award, Participant
agrees to pay all applicable income and/or social taxes and file all required
tax returns in all jurisdictions where Participant is subject to tax and/or an
income tax filing requirement. If Participant is an employee in one of
Citigroup's expatriate programs, he or she agrees to pay all applicable income
and/or social taxes and file all tax returns in accordance with the applicable
expatriate policy. To assist Citigroup in achieving full compliance with its
obligations under the laws of all relevant taxing jurisdictions, Participant
agrees to keep complete and accurate records of his or her income tax residency
status and the number and location of workdays outside his or her country of
income tax residency from the date of an Award until the later of the vesting of
an Award, the exercise of an Option, or the subsequent sale of any shares
received in connection with an Award. By signing this Agreement, Participant
also agrees to provide, upon request, information about his or her tax residency
status to Citigroup during such period.

9

--------------------------------------------------------------------------------



Participant will be responsible for any income tax due, including penalties and
interest, arising from any misstatement by Participant regarding such
information.

13. Entire Agreement; No Right to Employment.    [IF APPLICABLE: The Letter
Agreement,] [T]he Prospectus and the Agreement constitute the entire
understanding between the Company and Participant regarding the Award and
supersede all previous written, oral, or implied understandings between the
parties hereto about the subject matter hereof, including any written or
electronic agreement, election form or other communication to, from or between
Participant and the Company. Nothing contained herein, in the Plan, or in any
Prospectus shall confer upon Participant any rights to continued employment or
employment in any particular position, at any specific rate of compensation, or
for any particular period of time.

14. American Jobs Creation Act of 2004.    Participant understands that as a
result of the American Jobs Creation Act of 2004, which added Section 409A to
the Code, the tax consequences described in the Prospectus under "U.S. Taxes"
may be subject to change, and that if Participant is a U.S. taxpayer he or she
could be subject to adverse tax consequences if the Award, the Program and/or
the Plan are not conformed to the requirements of Section 409A. Citigroup may
modify the provisions of the Award, the Program and/or the Plan, as necessary,
to conform them to the requirements of Section 409A. To the extent Citigroup
deems it necessary or appropriate to amend the Award, the Program or the Plan to
conform to Section 409A, Participant shall receive a supplement to the
Prospectus describing any such changes.

15. Arbitration; Conflict; Governing Law.    Any disputes related to the Award
shall be resolved by arbitration in accordance with the Company's arbitration
policies. In the absence of an effective arbitration policy, Participant
understands and agrees that any dispute related to an Award shall be submitted
to arbitration in accordance with the rules of the American Arbitration
Association, if so elected by the Company in its sole discretion. In the event
of a conflict between the Prospectus and this Agreement [IF APPLICABLE: the
Letter Agreement and this Agreement], this Agreement [IF APPLICABLE: the Letter
Agreement] shall control. In the event of a conflict between this Agreement and
the Plan, the Plan shall control. This Agreement shall be governed by the laws
of the State of New York (regardless of conflict of laws principles) as to all
matters, including, but not limited to, the construction, application, validity
and administration of the Program.

16. Consent and Disclosure Regarding Use of Personal Information.    In
connection with the grant of this Award, and any other award under the Program
or any other equity award program, and the implementation and administration of
any such program, including, without limitation, Participant's actual
participation, or consideration by the Company for potential future
participation, in any program at any time, it is or may become necessary for the
Company to collect, transfer, use, and hold certain personal information
regarding Participant in and/or outside of Participant's home country. By
accepting this Award, Participant explicitly consents (i) to the use of such
information for the purpose of being considered for participation in future
equity awards (to the extent he/she is eligible under applicable program
guidelines, and without any guarantee that any award will be made); and (ii) to
the use, transfer, processing and storage, electronically or otherwise, of
his/her personal information, as such use has occurred to date, and as such use
may occur in the future, in connection with this or any other equity award, as
further described below.

Use, transfer, storage and processing of personal information, electronically or
otherwise, may be in connection with the Company's internal administration of
its equity award programs, or in connection with tax or other governmental and
regulatory compliance activities directly or indirectly related to an equity
award program. For such purposes only, personal information may be used by third
parties retained by the Company to assist with the administration and compliance
activities of its equity award programs, and may be transferred by the company
that employs (or any company that has employed) Participant from Participant's
home country to other Citigroup entities and third parties located in the United
States and in other countries. Specifically, those parties that may have access
to Participant's information for the purposes described herein include, but are
not limited to, (i) human resources personnel responsible for administering the
equity award programs, including local and regional equity award coordinators,
and global coordinators located in the United States; (ii) Participant's U.S.
broker and equity account administrator and trade facilitator;
(iii) Participant's U.S., regional and local employing entity and business

10

--------------------------------------------------------------------------------



unit management, including Participant's supervisor and his/her superiors;
(iv) the Committee or its designee, which is responsible for administering the
Plan; (v) Citigroup's technology systems support team (but only to the extent
necessary to maintain the proper operation of electronic information systems
that support the equity award programs); and (vi) internal and external legal,
tax and accounting advisors (but only to the extent necessary for them to advise
the Company on compliance and other issues affecting the equity award programs
in their respective fields of expertise).

        At all times, Company personnel and third parties will be obligated to
maintain the confidentiality of Participant's personal information except to the
extent the Company is required to provide such information to governmental
agencies or other parties. Such action will always be undertaken only in
accordance with applicable law. The personal information that Citigroup may
collect, process, store and transfer for the purposes outlined above may include
Participant's name, nationality, citizenship, tax or other residency status,
work authorization, date of birth, age, government/tax identification number,
passport number, brokerage account information, GEID or other internal
identifying information, home address, work address, job and location history,
compensation and equity award information and history, business unit, employing
entity, and Participant's beneficiaries and contact information. Participant may
obtain more details regarding the access and use of his/her personal
information, and may correct or update such information, by contacting his/her
human resources representative or local equity coordinator.

***

11

--------------------------------------------------------------------------------





QuickLinks


[FORM OF CITIGROUP EQUITY AWARD AGREEMENT (EFFECTIVE NOVEMBER 1, 2006)]
Citigroup Inc. Equity Award Agreement
CITIGROUP INC. EQUITY AWARD AGREEMENT APPENDIX
